Citation Nr: 0612579	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  99-21 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for residual scar, 
postoperative status resection of ganglion cyst, right wrist, 
currently rated as 10 percent disabling, from an initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1979 to 
December 1983 and from September 1984 to October 1989.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Appeal to the Board was perfected.  

The veteran's representative argues that an assertion made in 
its November 2003 presentation has remained ignored.  
Specifically, the veteran's representative indicates that it 
advanced a theory of secondary service connection based on 
its assertion that the service-connected disability 
predisposed the veteran to further injury, to include a work 
related injury.  See April 2006 Informal Brief.  The question 
of service connection for additional disability is REFERRED 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has no residual tenderness, weakness, 
decreased grip strength, muscle injury, numbness or 
limitation of motion as a result of her service-connected 
residual scar, postoperative status resection of ganglion 
cyst, right wrist.  

2.  The veteran's residual scar, postoperative status 
resection of ganglion cyst, right wrist, does not exceed 6 
square inches (39 sq. cm.) and is not poorly nourished, 
ulcerated, or subject to frequent loss of skin covering.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected residual scar, postoperative status 
resection of ganglion cyst, right wrist, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 through 7805 (2002) and (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).  

Service connection for residual scar, postoperative status 
resection of ganglion cyst, right wrist, was granted with a 
noncompensable evaluation assigned under Diagnostic Code 
7805, effective August 15, 1994.  See November 1995 rating 
decision.  The veteran filed a Notice of Disagreement (NOD) 
in October 1996.  The RO subsequently increased the rating to 
10 percent under Diagnostic Code 7804, effective July 17, 
1999.  See August 1999 rating decision.  The veteran also 
appealed this decision, asserting that she was entitled to an 
earlier effective date.  See August 1999 NOD.  Pursuant to a 
February 2006 rating decision, the RO granted an earlier 
effective date of August 15, 1994 for the 10 percent 
evaluation under Diagnostic Code 7804.  Therefore, that issue 
is now moot.  The veteran's appeal for an increased rating, 
however, remains before the Board.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

As for pertinent VA rating criteria, 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 through 7805 (2005) evaluate scars.  
During the pendency of the veteran's appeal, the criteria for 
evaluating scars were amended, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (2002).  Under both the old and new 
rating criteria for Diagnostic Code 7804, a 10 percent 
evaluation is the highest schedular rating available.  As 
such, an increased rating is not available under this 
diagnostic code.  Nonetheless, consideration must be given to 
whether there are other manifestations of the service-
connected scar that would support assignment of a separate, 
compensable evaluation under another diagnostic code.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994) (Impairments 
associated with a veteran's service- connected disability may 
be rated separately unless they constitute the same 
disability or the same manifestation.).

Neither the old nor the new Diagnostic Code 7800 would apply 
in this situation, as it rates disfiguring scars of the head, 
face, or neck.  

Formerly, Diagnostic Codes 7801 and 7802 rated third degree 
and second degree burn scars, respectively; these diagnostic 
codes would not provide a basis for a separate, compensable 
evaluation in this situation.  Now Diagnostic Code 7801 rates 
scars that are deep, or that cause limited motion, based on 
the area of the scars.  The minimum compensable rating of 10 
percent would require an area or areas exceeding 6 square 
inches (39 sq. cm.).  Diagnostic Code 7802 now rates scars 
that are superficial and that do not cause limited motion, 
based on the area of the scars, with an area or areas of 144 
square inches (929 sq. cm.) or greater required to support 
the sole compensable rating of 10 percent.  

None of the evidence of record supports a separate, 
compensable rating under new Diagnostic Code 7801 or 7802.  
As an initial matter, there is no evidence of any underlying 
soft tissue damage so as to classify the veteran's scar as 
deep.  Although surrounding tenderness and some swelling in 
the region of the ulnar styloid was noted in the past, the 
more recent medical records have revealed a superficial, 
nontender scar with no disfigurement, keloid formation, or 
edema.  See May 1995 and July 1999 records from Dr. Joseph; 
November 1996, May 1999 and September 2004 examination 
reports.  Moreover, measurement of the scar has ranged 
between two and three centimeters.  See December 1994 and May 
1999 VA examination reports; May 1995 record from Dr. Joseph.  
Consequently, the area required for a compensable evaluation 
under either of these diagnostic codes has not been 
demonstrated.  

Diagnostic Code 7803 formerly provided a 10 percent rating 
for a superficial scar that was poorly nourished, with 
repeated ulceration.  Currently, Diagnostic Code 7803 
provides a 10 percent rating for a superficial, unstable 
scar.  As the scar has not been described as poorly 
nourished, ulcerated, or subject to frequent loss of skin 
covering, a compensable rating is not supported under either 
the old or the new rating criteria for Diagnostic Code 7803.

Diagnostic Code 7805, which was initially used to rate the 
veteran's service-connected residual scar, postoperative 
status resection of ganglion cyst, right wrist, contains the 
same language under both the old and new criteria.  It 
provides for other scars to be rated based on the limitation 
of the affected part.  The rating criteria specific to the 
wrist are located at 38 C.F.R. § 4.71a, Diagnostic Codes 5214 
and 5215.  There have been no changes to these diagnostic 
codes during the period in question.  Diagnostic Code 5215, 
specific to limitation of motion of the wrist, provides for a 
rating of 10 percent.  Diagnostic Code 5214, for ankylosis of 
the wrist, provides a minimum rating of 30 percent rating for 
favorable ankylosis in 20 to 30 degrees dorsiflexion on the 
major side.  The Board notes that the veteran is right-
handed.  See November 1996 VA compensation and pension (C&P) 
examination report. Moreover, although the veteran was found 
to have decreased grip strength and difficulty in apposing 
the tip of the right thumb to the tip of the fifth digit of 
the same hand during the December 1994 VA examination, recent 
evidence indicates that the veteran's limitation of motion is 
not related to the excision of the ganglion cyst.  See 
September 2005 addendum.

The veteran has undergone multiple VA C&P examinations in 
connection with her claim for increased rating.  See reports 
dated December 1994, November 1996, May 1999 and September 
2004 (to include September 2005 addendum).  Private records 
from Dr. Joseph for treatment of the veteran's right wrist 
between 1995 and 2005 have also been associated with the 
claims folder.

There is also no evidence of record to support a separate, 
compensable rating under Diagnostic Code 7805 for limitation 
of function of an affected part, which remained essentially 
the same after the amendments to the rating criteria.  There 
is no indication that the veteran has suffered limitation of 
motion or ankylosis of the wrist due to the ganglion cyst 
removal scar, so as to warrant a compensable rating under 
Diagnostic Code 5213 or 5214, pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2005).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran's appeal was remanded in December 2003 and June 
2005 in order to effect compliance with the duties to notify 
and assist.  Specifically, the Board determined that further 
evidentiary development was needed in the form of obtaining 
additional treatment records, affording the veteran an 
examination, and obtaining clarification of a VA examiner's 
opinion.  

Pursuant to the remand, the veteran was advised of the 
necessary evidence to substantiate her claim; that the RO 
would assist her in obtaining additional information and 
evidence; of the responsibilities on both her part and VA's 
in developing the claim; and of the need to provide any 
evidence in her possession pertinent to the claim.  See May 
2004, September 2004, and July 2005 RO letters.  The July 
2005 letter also contained both the historical and current 
schedule of ratings for skin, including scars.  As such, VA 
fulfilled its notification duties.  Quartuccio, 16 Vet. App. 
at 187.  

The Board acknowledges that the veteran was not provided with 
section 5103(a) notice concerning the evaluation of her 
service-connected residual scar, postoperative status 
resection of ganglion cyst, right wrist disability until 
after the rating decision that is the subject of this appeal.  
In this case, however, the unfavorable RO decision that is 
the basis of this appeal was already decided - and appealed - 
before the section 5103(a) notice requirements were enacted 
in November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which she has received.   

Moreover, the claim for service connection for the scar has 
been substantiated, and the claim for increased rating is 
being denied.  Consequently, the veteran has not been 
prejudiced by VA's failure to provide notice as to the 
effective date of any increased rating.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran's 
service, private and VA medical records have been associated 
with the claims file, and the veteran was afforded several 
appropriate VA examinations in connection with her claim.  In 
addition, pursuant to the December 2003 remand instructions, 
the RO attempted to ascertain from the veteran information 
for all medical care providers who had treated her since 
January 1995 for her service-connected disability.  The 
veteran responded that she had already provided copies of her 
doctors' statements, but later provided additional records 
from a private physician.  See June 2004 and August 2005 
statements in support of claim.
 
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A disability evaluation greater than 10 percent for residual 
scar, postoperative status resection of ganglion cyst, right 
wrist, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


